Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 25, 2015

                                      No. 04-15-00010-CV

                                     Pedro MARQUEZ, Jr.,
                                           Appellant

                                                v.

                                      Lisa A. WATKINS,
                                            Appellee

                      From the County Court at Law, Starr County, Texas
                                 Trial Court No. CC-14-89
                         Honorable Romero Molina, Judge Presiding


                                         ORDER
        On September 23, 2015, counsel for appellee filed a motion to withdraw. The motion is
DENIED for failure to comply with Rule 6.5. See TEX. R. APP. P. 6.5(a) (a motion for leave to
withdraw must contain “a list of current deadlines” in the case); id. R. 6.5(b) (requiring that the
motion be “delivered to the party in person or mailed—both by certified and by first-class mail—
to the party at the party’s last known address”).




                                                     _________________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of September, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court